UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JAN

8 2001

Dear Colleagues:
We are writing to share with you the attached document regarding multiple chemical
sensitivity (MCS) developed by the Arizona Technology Access Program, an Office of
Special Education and Rehabilitative Services (OSERS) funded program. The document
provides information that should increase awareness and understanding of MCS. A link
to the document can be found under "What's New" on the Office of Special Education
Programs (OSEP) web site (http://www.ed.gov/OFFICES/OSERS/OSEP/) or you can
access it directly at http://www.nau.edu/~ihd/aztap/mcs.html.
This document provides information that may help school personnel, parents, and other
interested individuals to understand MCS and the impact on students affected by MCS.
Increased awareness of MCS by local education agency personnel should help to improve
the overall school environment for all children.
We hope you find this important information helpful and that you will share it widely.
Sincerely,

JAssistant
u dE.iHeumann,
th
Secretary for
Special Education and
Rehabilitative Services
CO:

Kenneth R. Warlick,
Director
Office of Special Education
Programs

State Directors of Special Education
Part C Coordinators
Preschool Coordinators
Federal Resource Center
Regional Resource Centers
Office of Non-Public Education
Secretary's Regional Representatives
Protection and Advocacy Agencies
Parent Training and Information Centers
Independent Living Centers
Rehabilitation Services Administration Commissioners

400 MARYLANDAVE., S.W. WASHINGTON,D.C. 20202
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educa tional excellence throughout the Nation.

